This is a suit in the form of trespass to try title, brought by J. W. Free and others against W. C. Turnbow, in which the State of Texas intervened as a party defendant. It is one of the four suits mentioned in W. C. Turnbow et al. v. J. F. Bland et al., 149 S.W.2d 604, on this day decided by us.
The controlling facts are the same as those in the Bland case, and the issues are the same. What we said in that case is decisive of this case.
All assignments of error are overruled.
The judgment of the trial court is affirmed.
                          On Motion for Rehearing.
Motion for rehearing overruled per conclusions filed in W. C. Turnbow et al. v. J. F. Bland et al., Tex.Civ.App. 149 S.W.2d 604. *Page 616